Citation Nr: 1537080	
Decision Date: 08/31/15    Archive Date: 09/04/15

DOCKET NO.  12-15 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to a disability rating in excess of 20 percent for diabetes mellitus, type II.

2. Entitlement to a disability rating in excess of 20 percent for peripheral neuropathy of the right lower extremity.

3. Entitlement to a disability rating in excess of 20 percent for peripheral neuropathy of the left lower extremity.

4. Entitlement to a disability rating in excess of 30 percent for peripheral neuropathy of the right upper extremity prior to January 5, 2011.

5. Entitlement to a disability rating in excess of 10 percent for peripheral neuropathy of the right upper extremity on and after January 5, 2011, to include restoration of a 30 percent disability rating.

6. Entitlement to a disability rating in excess of 20 percent for peripheral neuropathy of the left upper extremity prior to January 5, 2011.

7. Entitlement to a disability rating in excess of 10 percent for peripheral neuropathy of the left upper extremity on and after January 5, 2011, to include restoration of a 20 percent disability rating.

8. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

M. M. Olson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1964 to June 1966.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In June 2015, the Veteran testified at a Board hearing before the undersigned.  A transcript of that hearing is of record.  In addition, the Veteran and his representative submitted evidence directly to the Board with a waiver of initial RO consideration.  This evidence is therefore accepted for inclusion in the record on appeal.  See 38 C.F.R. §§ 20.800, 20.1304 (2015). 

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1. Prior to March 18, 2013, the Veteran's diabetes mellitus, type II, required insulin and a restricted diet but not regulation of activities.

2. On and after March 18, 2013, the Veteran's diabetes mellitus, type II, required insulin, a restricted diet, and regulation of activities.

3. Prior to May 13, 2015, the Veteran's peripheral neuropathy of the right lower extremity was manifested by moderate incomplete paralysis of the sciatic nerve.

4. On and after May 13, 2015, the Veteran's peripheral neuropathy of the right lower extremity was manifested by moderately severe incomplete paralysis of the sciatic nerve.

5. Prior to May 13, 2015, the Veteran's peripheral neuropathy of the left lower extremity was manifested by moderate incomplete paralysis of the sciatic nerve.

6. On and after May 13, 2015, the Veteran's peripheral neuropathy of the left lower extremity was manifested by moderately severe incomplete paralysis of the sciatic nerve.

7. Throughout the pendency of the appeal, the Veteran's peripheral neuropathy of the right upper extremity was manifested by symptoms comparable to moderate incomplete paralysis of the ulnar nerve.

8. Throughout the pendency of the appeal, the Veteran's peripheral neuropathy of the left upper extremity was manifested by symptoms comparable to moderate incomplete paralysis of the ulnar nerve.
CONCLUSIONS OF LAW

1. Prior to March 18, 2013, the criteria for a disability rating in excess of 20 percent for diabetes mellitus, type II, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2015).

2. On and after March 18, 2013, the criteria for a disability rating of 40 percent, but no higher, for diabetes mellitus, type II, have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2015).

3. Prior to May 13, 2015, the criteria for a disability rating in excess of 20 percent for peripheral neuropathy of the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2015).

4. On and after May 13, 2015, the criteria for a disability rating of 40 percent, but no higher, for peripheral neuropathy of the right lower extremity have been met. 38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2015).

5. Prior to May 13, 2015, the criteria for a disability rating in excess of 20 percent for peripheral neuropathy of the left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2015).

6. On and after May 13, 2015, the criteria for a disability rating of 40 percent, but no higher, for peripheral neuropathy of the left lower extremity have been met. 38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2015).

7. The criteria for restoration of a 30 percent disability rating for peripheral neuropathy of the right upper extremity have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.105, 3.344, 4.124a, Diagnostic Code 8516 (2015).

8. The criteria for restoration of a 20 percent disability rating for peripheral neuropathy of the left upper extremity have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.105, 3.344, 4.124a, Diagnostic Code 8516 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the matters decided herein.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).  A December 2010 letter satisfied the duty to notify provisions with respect to the claims for increased disability ratings.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  With regard to the propriety of the reduction in rating for the Veteran's peripheral neuropathy of the right and left upper extremities, 38 C.F.R. § 3.105(e) contains its own notice provisions and procedures.  Where a reduction in an evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons.  In addition, the RO must notify the Veteran that he has 60 days to present additional evidence showing that compensation should be continued at the present level.  38 C.F.R. § 3.105(e).  In this case, however, the reduction in the ratings assigned did not result in a reduction or discontinuance of compensation payments, and therefore, the notice provisions and procedures under 38 C.F.R. § 3.105(e) were not applicable.

The record contains the Veteran's identified private treatment records, VA treatment records and examination reports, and lay evidence.  With respect to the matters decided herein, the Veteran underwent VA examination in February 2010, January 2011, and October 2014.  The record demonstrates that the VA examiners reviewed the relevant medical history and the Veteran's lay statements.  Additionally, the examinations provided sufficient information to rate the service-connected disabilities on appeal.  38 C.F.R. § 3.159(c)(4); Barr v Nicholson, 21 Vet. App. 303 (2007).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. 
§ 3.159(c)(4).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2015) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the undersigned asked the Veteran specific questions concerning his symptoms of and treatment for his service-connected disabilities during the pendency of the appeal.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate the claims.  In addition, the Veteran was assisted at the hearing by an accredited representative from The American Legion.  No pertinent evidence that might have been overlooked and that might substantiate the claims was identified by the Veteran, and neither the Veteran nor his representative has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

There is no indication in the record that any additional evidence relevant to the issues decided herein is available and not part of the claims file.  See Pelegrini, 18 Vet. App. 112.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.

All of the evidence in the Veteran's record has been thoroughly reviewed.  Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence and on what the evidence shows or fails to show with respect to the matters decided herein.  The Veteran should not assume that pieces of evidence, not explicitly discussed, have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4 (2015).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule but findings sufficient to identify the disease and the resulting disability, and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2015); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The primary concern for an increased rating for a service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  VA also has a duty to consider the possibility of assigning staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The RO received the Veteran's increased rating claims in August 2010, and as such, the rating period for consideration on appeal is from August 2009.  38 C.F.R. § 3.400 (2015).  

Diabetes Mellitus, Type II

Pursuant to 38 C.F.R. § 4.119, Diagnostic Code 7913, the Veteran's service-connected diabetes mellitus, type II, is currently assigned a 20 percent disability rating.  Under Diagnostic Code 7913, a 20 percent disability rating is assigned for diabetes mellitus requiring insulin and restricted diet; or, an oral hypoglycemic agent and restricted diet.  A 40 percent disability rating is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities, and a 60 percent disability rating is contemplated when diabetes mellitus requires insulin, a restricted diet, and regulation of activities, with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent disability rating is warranted if diabetes mellitus requires more than one daily injection of insulin, a restricted diet, and regulation of activities, with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  "Regulation of activities" is defined as "avoidance of strenuous occupational and recreational activities."  38 C.F.R. § 4.119.  Note (1) under Diagnostic Code 7913 also indicates that compensable complications of diabetes mellitus are to be evaluated separately unless they are used to support a 100 percent rating.  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  

Upon review, the Board finds the Veteran's diabetes mellitus, type II, does not warrant a disability rating in excess of 20 percent prior to March 18, 2013.  An August 2009 letter from Dr. P. Finney indicates the Veteran had increased his insulin in July 2009 and that as a result of his diabetes, the Veteran had poor circulation in his right leg.  A February 2010 VA examiner indicated that the Veteran's condition did not preclude exercise and exertion, and an April 2011 VA treatment record shows the Veteran was fitted for diabetic ambulatory shoes.  Although the Veteran reported in a June 2011 written statement that he had regulated his activities for several years, to include not using a lawn mower, driving, using a computer, writing, or holding a book, a March 2013 VA treatment record shows physicians had instructed the Veteran to be as active as possible.

However, the Board finds the Veteran's diabetes mellitus, type II, warrants a disability rating of 40 percent on and after March 18, 2013.  Here, the Board finds probative a March 18, 2013, letter from Dr. Finney, who reported that the Veteran was an insulin dependent diabetic who had to regulate his diet and activities in order to control his diabetes and prevent hypoglycemia.  Specifically, Dr. Finney noted the Veteran had to limit strenuous activity due to the possibility of low blood sugars.  Additionally, although the October 2014 VA examiner found the Veteran did not regulate his activities as part of his medical management, the Veteran testified at the Board hearing that he could no longer exercise or walk half a mile due to his feet burning, hurting, and tingling.  According to the Veteran, VA physicians did not have to order his restriction of activities because he was unable to perform any strenuous activities in the first place.  Based on this evidence, the Board finds a disability rating of 40 percent for diabetes mellitus, type II, is warranted on and after March 18, 2013, the date of Dr. Finney's letter reflecting evidence of regulation of activities.  38 C.F.R. § 4.119, Diagnostic Code 7913.

Further, the Board finds the evidence does not warrant a disability rating in excess of 40 percent on and after March 18, 2013.  Here, although the Veteran has a noncompensable complication involving erectile dysfunction, the evidence does not indicate that he experienced episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider.  The October 2014 VA examiner specifically reported that the Veteran had visited a diabetic care provider less than two times per month for episodes of ketoacidosis and/or hypoglycemic episodes.  In addition, the VA examiner noted that the record did not demonstrate, and the Veteran did not report, that he had experienced any episodes of ketoacidosis or hypoglycemia that required hospitalization in the past 12 months.  The Veteran also did not have any unintentional weight loss or loss of strength as a result of his diabetes mellitus, type II.  Based on this evidence, the Board finds a disability rating in excess of 40 percent for diabetes mellitus, type II, is not warranted at any time during the pendency of the appeal.  38 C.F.R. § 4.119, Diagnostic Code 7913.

The Board acknowledges the Veteran's competent lay statements describing his symptoms and their effects on his daily life.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In June 2011 and April 2013, the Veteran reported that his diabetes mellitus, type II, had required insulin, a restricted diet, and regulation of activities for years.  Here, in granting the increased disability rating of 40 percent on and after March 18, 2013, the Board has resolved the benefit of the doubt in favor of the Veteran and based the decision on the objective medical evidence, which demonstrates consideration of the Veteran's statements as well as the criteria necessary for rating the disability on appeal.  38 C.F.R. § 4.119, Diagnostic Code 7913; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Peripheral Neuropathy of the Right Lower Extremity and Left Lower Extremity

Under 38 C.F.R. § 4.124a, Diagnostic Code 8520, the Veteran's peripheral neuropathy of the right lower extremity and left lower extremity are each rated as 20 percent disabling, respectively, for paralysis of the sciatic nerve.  Diagnostic Code 8520 provides a 20 percent disability rating for moderate incomplete paralysis.  A 40 percent rating is warranted for moderately severe incomplete paralysis, and a 60 percent rating is provided for severe incomplete paralysis, with marked muscular atrophy.  An 80 percent disability rating is provided for complete paralysis of the sciatic nerve, when the foot dangles and drops, no active movement is possible of the muscles below the knee, and flexion of the knee is weakened or lost.  38 C.F.R. § 4.124a defines the term "incomplete paralysis" as indicating a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.

Upon review, the Board finds the Veteran's peripheral neuropathies were manifested by moderate incomplete paralysis of the sciatic nerves prior to May 13, 2015.  According to Dr. Finney, the Veteran's peripheral neuropathies continued to progress in August 2009.  On VA examination in February 2010, the Veteran reported that he experienced worsening paresthesia and fatigue and that he had been stumbling more over the last year.  Sensory examination revealed a loss of monofilament testing and a loss of vibratory sensation to the level of the knees.  However, the Veteran had equal muscle mass without atrophy and normal muscle strength.  VA examination in January 2011 also revealed absent vibration and light touch sensations but normal position sense and no dysesthesias.  A March 2012 VA treatment record indicates the Veteran's neuropathy was stable with management of his diabetes mellitus, type II.  Significantly, the October 2014 VA examiner found the Veteran had moderate, incomplete paralysis of the sciatic nerves based on the Veteran's symptoms of moderate, intermittent pain, moderate paresthesias, and moderate numbness.  Here, the Board finds it significant that the Veteran's reported symptoms on VA examination in October 2014 were similar to those reported previously, and the VA examiner determined that only moderate incomplete paralysis was present.  Therefore, the Board finds disability ratings in excess of 20 percent are not warranted for peripheral neuropathy of the right and left lower extremities prior to May 13, 2015.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

However, the Board finds the Veteran's peripheral neuropathy of the right and left lower extremities was manifested by moderately severe incomplete paralysis of the sciatic nerves on and after May 13, 2015.  In pertinent part, the Veteran submitted a May 13, 2015, electromyogram report from a private physician, Dr. G. Kersulis.  According to Dr. Kersulis, the abnormal nerve conduction velocity studies were consistent with moderately severe diabetic peripheral neuropathy.  The record shows the electromyogram was performed in all myotomes involving the bilateral lower extremities.  Based on this evidence, the Board finds disability ratings of 40 percent for peripheral neuropathy of the right and left lower extremities, respectively, are warranted on and after May 13, 2015.  38 C.F.R. § 4.124a, Diagnostic Code 8520.
 
The Board acknowledges the Veteran's competent lay statements describing his symptoms.  Jandreau, 492 F.3d at 1377; Layno, 6 Vet. App. at 469; see also Buchanan, 451 F.3d 1331.  Here, the Board has based the decision on the objective medical evidence, which demonstrates consideration of the Veteran's reported symptoms and includes the information necessary to rate the Veteran's peripheral neuropathy of the lower extremities under the rating criteria.  In this case, the evidence does not support disability ratings in excess of those already assigned for the period prior to May 13, 2015.  However, resolving the benefit of the doubt in favor of the Veteran, the Board finds a disability rating of 40 percent, but no higher, is warranted for peripheral neuropathy of the right lower extremity on and after May 13, 2015, and a disability rating of 40 percent, but no higher, is warranted for peripheral neuropathy of the left lower extremity on and after May 13, 2015.  38 C.F.R. § 4.124a, Diagnostic Code 8520; Gilbert, 1 Vet. App. 49.


Peripheral Neuropathy of the Right Upper Extremity and Left Upper Extremity

Under 38 C.F.R. § 4.124a, Diagnostic Code 8516 for paralysis of the ulnar nerve, the Veteran's peripheral neuropathy of the right upper extremity (major) is rated as 30 percent disabling prior to January 5, 2011, and 10 percent disabling on and after January 5, 2011.  Also under Diagnostic Code 8516, his peripheral neuropathy of the left upper extremity (minor) is rated as 20 percent disabling prior to January 5, 2011, and 10 percent disabling on and after January 5, 2011.  Diagnostic Code 8516 provides a 10 percent rating for mild incomplete paralysis of the minor and major extremities, a 20 percent rating for moderate incomplete paralysis of the minor extremity, and a 30 percent rating for moderate incomplete paralysis of the major extremity.  A 30 percent rating is warranted for severe incomplete paralysis of the minor extremity, and a 40 percent rating is assigned for severe incomplete paralysis of the major extremity.  A 50 percent rating is provided for complete paralysis of the minor extremity, and a 60 percent rating is warranted for complete paralysis of the major extremity.  Complete paralysis includes the "griffin claw" deformity due to flexor contraction of the ring and little fingers, atrophy very marked in dorsal interspace and thenar and hypothenar eminences; loss of extension of the ring finger and little fingers, cannot spread the fingers, cannot adduct the thumb; or flexion of the wrist weakened.

In the April 2011 rating decision, the RO reduced the disability ratings for the Veteran's peripheral neuropathy of the right and left upper extremities, effective January 5, 2011.  In any rating reduction case, it must be ascertained, based upon a review of the entire recorded history of the disability, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Brown v. Brown, 5 Vet. App. 413, 419 (1993); 38 C.F.R. § 4.13 (2015).  Moreover, 38 C.F.R. §§ 4.2 (2015) and 38 C.F.R. § 4.10 (2015) provide that, in any rating reduction case, not only must it be determined that improvement in the disability has occurred, but also that improvement reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  

Upon review, the Board finds the Veteran's disability picture has not changed during the pendency of the appeal.  According to Dr. Finney, the Veteran's diabetic neuropathy continued to progress in August 2009, and the Veteran reported that all his extremities continued to lose feeling.  In addition, the February 2010 VA examination report shows the Veteran reported worsening, constant paresthesia in his fingertips and that his lancets felt dull.  He also felt as though he had lost some strength in his hands.  He reported that he could no longer mow or weed-eat the lawn for very long, although he could drive.  Physical examination revealed loss of light touch and pinprick sensation as well as contracture in the palmar aspect affecting the fourth digits of both hands.  Furthermore, the right fourth digit had loss of extension, and the proximal interphalangeal joint was flexed at 45 degrees.  Similarly, the Veteran reported in January 2011 that his symptoms had progressively worsened.  On examination, he had decreased light touch sensation with normal vibration and position senses.  In June 2011, the Veteran reported that he could no longer work as a janitor because he was unable to use a mop, broom, or vacuum cleaner.  

Although the October 2012 VA examiner found the Veteran had mild incomplete paralysis of the ulnar nerves based on symptoms of mild paresthesias and mild numbness, the Veteran had decreased inner and outer forearm sensation as well as absent sensation in the hands and fingers.  On VA examination in October 2014, the Veteran reported mild, intermittent pain, mild paresthesias, and mild numbness.  He had decreased light touch sensation in the hands and fingers and decreased vibration sensation.  Further, an April 2015 private treatment record indicates the Veteran had decreased sensation to the level of the elbow with reduced deep tendon reflexes, and the Veteran reported loss of sensation in both upper extremities as well as some burning paresthesias.  Of significance, the private physician found the Veteran's neuropathy appeared to be quite advanced clinically.  In June 2015, the Veteran testified that his fingers fell asleep and became numb.  In addition, he stated that his hands shook and that he had been unable to use a lawn mower or weed eater for a long time.  The Veteran did not report that his condition had improved at any time during the pendency of the appeal.

As such, the Board finds the evidence does not reflect a sustained improvement in the Veteran's service-connected peripheral neuropathy of the right and left upper extremities from the time of the March 2010 rating decision, which assigned the 30 and 20 percent disability ratings, to the time of the rating reduction in April 2011.  Therefore, resolving the benefit of the doubt in favor of the Veteran, the Board finds that the rating reduction was improper, and the 30 percent disability rating for peripheral neuropathy of the right upper extremity and the 20 percent disability rating for peripheral neuropathy of the left upper extremity must be restored, effective January 5, 2011.  38 C.F.R. § 4.124a, Diagnostic Code 8516; Gilbert, 1 Vet. App. 49.  

However, the Board finds the evidence does not demonstrate severe incomplete paralysis of the ulnar nerves at any time during the pendency of the appeal.  Both the October 2012 and October 2014 VA examiners diagnosed mild incomplete paralysis of the ulnar nerves based on the Veteran's reports of mild pain, mild paresthesias, and mild numbness.  Although the April 2015 private physician found the Veteran's neuropathy appeared to be quite advanced, he did not specify the findings upon which this determination was based, nor did he define the term "advanced".  Therefore, the Board finds disability ratings in excess of 30 and 20 percent for peripheral neuropathy of the right and left upper extremities, respectively, are not warranted at any time during the pendency of the appeal.  38 C.F.R. § 4.124a, Diagnostic Code 8516.  Again, the Board acknowledges the Veteran's competent lay statements describing his symptoms and their effects on his daily life and occupation.  Jandreau, 492 F.3d at 1377; Layno, 6 Vet. App. at 469; see also Buchanan, 451 F.3d 1331.  In this case, in restoring the 30 and 20 percent disability ratings, the Board has paid particular attention to the Veteran's statements regarding his symptoms throughout the appeal period, as well as the objective medical evidence, which includes the information necessary to rate the disabilities under the rating criteria. 

Extraschedular Consideration

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service.  38 C.F.R. 
§ 3.321(b)(1) (2015).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

In this case, the Board finds the Veteran's disability picture is not so unusual or exceptional in nature as to render the ratings assigned herein inadequate.  The Veteran's diabetes mellitus, type II, is evaluated as a disease of the endocrine system, and his peripheral neuropathies are evaluated as diseases of the peripheral nerves.  Upon review, the Board finds the criteria of these evaluations specifically contemplate the level of occupational and social impairment caused by the Veteran's disabilities.  Thun, 22 Vet. App. at 115; see also 38 C.F.R. §§ 4.119, 4.124a, Diagnostic Codes 7913, 8516, 8520.  During the pendency of the appeal, the Veteran's diabetes mellitus, type II, required insulin, a restricted diet, and regulation of activities.  His peripheral neuropathies were manifested by pain, fatigue, and decreased sensation.  When comparing these disability pictures with the symptoms contemplated by the Rating Schedule, the Board finds the Veteran's experiences are contemplated by the evaluations assigned.  Evaluations in excess of those assigned are provided for certain manifestations of these disabilities, but the medical evidence does not demonstrate that those manifestations are present in this case.  Here, the Board finds the criteria for the evaluations assigned more than reasonably describes the Veteran's disability level and symptomatology, and therefore, the schedular evaluations are adequate, and no referral is required.  See 38 C.F.R. §§ 4.119, 4.124a, Diagnostic Codes 7913, 8516, 8520; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 


ORDER

Entitlement to a disability rating in excess of 20 percent for diabetes mellitus, type II, is denied prior to March 18, 2013.

Entitlement to a disability rating of 40 percent for diabetes mellitus, type II, is granted on and after March 18, 2013.

Entitlement to a disability rating in excess of 20 percent for peripheral neuropathy of the right lower extremity is denied prior to May 13, 2015.

Entitlement to a disability rating of 40 percent, but no higher, for peripheral neuropathy of the right lower extremity is granted on and after May 13, 2015.

Entitlement to a disability rating in excess of 20 percent for peripheral neuropathy of the left lower extremity is denied prior to May 13, 2015.

Entitlement to a disability rating of 40 percent, but no higher, for peripheral neuropathy of the left lower extremity is granted on and after May 13, 2015.

A 30 percent disability rating for peripheral neuropathy of the right upper extremity is restored, effective January 5, 2011, and, to that extent, the appeal is granted.

A 20 percent disability rating for peripheral neuropathy of the left upper extremity is restored, effective January 5, 2011, and, to that extent, the appeal is granted.


REMAND

The Veteran asserts that he has been totally unemployable since December 2001 due to his service-connected disabilities.

Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled.  38 C.F.R. § 4.16 (2015).  The Veteran underwent VA examination in connection with his TDIU claim in January 2011.  However, the Board notes the RO granted service connection for coronary artery disease in June 2013, and the May 2013 VA examiner did not provide an opinion with respect to the effects of the Veteran's coronary artery disease on his employability.  As such, the Board finds remand is warranted for an additional opinion to determine the effects of the Veteran's service-connected disabilities, alone and in combination, on his ability to obtain and maintain substantially gainful employment.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

Finally, as it appears the Veteran receives continuous treatment through VA, the Board finds the RO should obtain any outstanding VA treatment records dated from June 2013 to the present.

Accordingly, the case is REMANDED for the following actions:

1. Obtain and associate with the record all VA treatment records dated from June 2013 to the present for the Veteran.  All actions to obtain the requested records should be fully documented in the record.

2. Then, schedule the Veteran for an examination with a VA vocational rehabilitation specialist to determine the effect of his service-connected disabilities on his ability to secure or follow a substantially gainful occupation.  The electronic file and a copy of this Remand should be made available for review.  The vocational rehabilitation specialist must elicit from the Veteran and record for clinical purposes a full work and educational history.  

Based on the evidence, the specialist should provide an opinion that addresses the functional effects of the Veteran's service connected disabilities alone, or acting in concert, have on his ability to secure and follow a substantially gainful occupation consistent with his education and occupational experience.  This opinion must be provided without consideration of either the Veteran's nonservice-connected disabilities or age.  The specialist should note that the Veteran is service-connected for posttraumatic stress disorder, diabetes mellitus, type II, peripheral neuropathy of the bilateral lower and upper extremities, carotid occlusive disease, coronary artery disease, duodenal ulcer, and erectile dysfunction. 

A complete rationale for any opinion advanced must be provided.

3.  The Veteran must be advised of the importance of reporting to the scheduled examination and of the possible adverse consequences, to include the denial of his claim, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2014).  A copy of the notification letter sent to the Veteran advising him of the time, date, and location of the scheduled examination must be included in the claims folder and must reflect that it was sent to his last known address of record.  If he fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

4.  The AOJ/RO must review the claims folder and ensure that the above instructions have been complied with.  If any instruction has not been complied with, appropriate corrective actions must be undertaken prior to returning the case to the Board.

5.  After completing the above development, re-adjudicate the issue of entitlement to a TDIU.  If the benefit sought on appeal remains denied, provide the Veteran and his representative a Supplemental Statement of the Case and an appropriate period of time in which to respond.  Then, return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


